Citation Nr: 1507450	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision as to bilateral hearing loss and a December 2010 rating decision as to a skin disability.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2015.  A transcript of that hearing is of record.  

The Veteran perfected his appeal for a compensable rating for bilateral hearing loss with a Form 9 on October 16, 2013, more than 60 days after the issuance of the July 2013 statement of the case (SOC), and more than one year after the issuance of the October 11, 2012 rating decision.  However, there is no post-mark or envelope associated with the VA Form 9, meaning that the mailbox rule is for application.  In applying this rule, the VA Form 9 is presumed to have been received five days before its receipt by VA (excluding Saturday and Sunday), which means it would have been received by VA prior to the expiration of the period of one year after the rating decision.  38 C.F.R. §§  20.302(b); 20.305.  As such, the VA Form 9 was timely and perfected the appeal as to entitlement to a compensable rating for bilateral hearing loss.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381  (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. 
§ 3.326(a) (2014).

The most recent VA examination as to the Veteran's claim for a compensable rating for bilateral hearing loss was conducted in August 2012.  May 2014 and June 2014 VA treatment notations indicate that the Veteran's hearing loss has worsened since March 2013.  These notations do not provide the puretone threshold readings necessary to appropriately evaluate the Veteran's hearing loss for VA purposes.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information).  

As to the Veteran's claim for a skin disability, a VA examination is not of record.  The Veteran has submitted private treatment records indicating that in September 2014 a growth on the Veteran's left temple was biopsied, resulting in a diagnosis of dermal melanosis, with a comment favoring a diagnosis of regressing lichenoid keratosis.  This treatment record is a sufficient indication that the Veteran may suffer from a skin disability during the appeal period such that VA should provide a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also identified several treatment providers in his hearing testimony, including W. Hospital and Medical Center, R. Family Practice, Dr. H., and Dr. P.  The Veteran also indicated a longer history of treatment with the September 2014 private treatment provider than is represented by the September 2014 record.  Although the Veteran stated in his hearing testimony that he submitted private treatment records from Dr. E.C. and L. F. that VA received in March or April 2011, they have not been associated with the claims file.  Upon remand, the AOJ should attempt to obtain records from all treatment providers identified by the Veteran.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The claims folder should also be updated to include VA treatment records compiled since August 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center (VAMC) in Baltimore, Maryland and all associated outpatient clinics, dated from August 26, 2014 to the present, and all treatment records of the Veteran from the VAMC in Lebanon, Pennsylvania, and all associated outpatient clinics, dated from January 30, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

2.  Contact the Veteran and request that he identify the names and address of all providers of medical treatment since service for a skin disability, and the names and addresses of all providers of medical treatment and/or evaluation of his hearing loss since 2011, to include providers referenced in the Veteran's January 2014 hearing transcript (W. Hospital and Medical Center, R. Family Practice, Dr. H., and Dr. P.), the treatment providers referenced in the Veteran's August 2010 statement (Dr. E.C. and Dr. L.F.), and the treatment provider who created the September 2014 record provided by the Veteran (M.S.H. Medical Center).  After obtaining appropriate authorization, contact the identified treatment providers, and request all treatment records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  After completing the above, schedule the Veteran for a VA skin examination by an appropriate clinician.  The entire claims file must be reviewed in conjunction with the examination.  After examining the Veteran and reviewing the claims file, including the September 2014 private biopsy, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a skin disorder that is related to any incident of service, including but not limited to herbicide exposure.  

The examiner is advised that service connection is not precluded if the Veteran's skin disorder is not among those presumptively linked to herbicide exposure; service connection can still be established as directly related to service.  The examiner must also consider the notations of skin complaints in the Veteran's service treatment records (STRs), including a November 1971 notation regarding a growth on the Veteran's lip, a June 1974 notation regarding a foreign body on the right foot and a growth under the right eye, an August 1978 complaint regarding a mole on the Veteran's right armpit, an October 1979 consult regarding the foreign body on the right foot, and records from January 1980, May 1980, July 1980, and August 1980 regarding a lump or cyst on the back of the Veteran's neck.  

4.  Schedule the Veteran for an audiological examination by an appropriate VA clinician to determine the current severity and manifestation of the Veteran's bilateral hearing loss.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  

5.  After completing all of the above development, readjudicate the claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




